          EXHIBIT
             5



Case 3:20-cv-00517-RJC-DCK Document 13-17 Filed 06/30/21 Page 1 of 2
From:                  Jobbie Flowers[/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                       (FYDIBOHF23SPDLD/CN=RECIPI ENTS/CN=1DE008C7EB0D47F098D82C79C750643A-FLOWEJOB)
Location:              MC-San Angel Room 491 <na.mc-san.ange1.-rm.491@electrolux.com>
Importance:            Normal
Subject:               Tentative: One-on-one
Start Time:            Mon 9/23/2019 10:30:00 AM (UTC-04:00)
End Time:              Mon 9/23/2019 11:00:00 AM (UTC-04:00)
Required Attendees:    Kopal Rawat

 Good Morning Kopal,

 I think we will require a mediator in all of our one-on-one's going forward. I think this will prevent any miscommunication that can
 sometimes lead to confusion on both ends. An Electrolux mediator or external party may the best option but I would like to consult
 with HR to see what options are available. I was the Chairperson for the Diversity and Inclusion Network at Hewitt for two years.
 Also, as you know, I am a community activist in both Mecklenburg and Forsyth County so I have some experience handling these
 types of situations.

 Please let me know who I should reach out to in HR in Alexa's absence.

 Thank you for your understanding.




                                                                                                            ELECTROLUX~066
                                                                                                                        _,;1.1.
                                                                                                                              s _ _ __

                                                                                                                                EXHIBIT
              Case 3:20-cv-00517-RJC-DCK Document 13-17 Filed 06/30/21 Page 2 of 2                                                      13
